            Case 1:17-cr-00213-CRC Document 264 Filed 06/27/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,                       )
                                                 )
                    v.                           )
                                                 )        Crim. No. 17-CR-213 (CRC)
 MUSTAFA AL-IMAM,                                )
                                                 )
                     Defendant.                  )


             MOTION FOR A NEW TRIAL AND FOR A BRIEFING SCHEDULE

       Pursuant to Fed. R. Crim. P. 33 and 45, Defendant Mustafa Al-Imam respectfully requests

that the Court (i) vacate the judgment on Counts 1 and 16 and order a new trial; and (ii) establish

a briefing schedule for this motion. Defendant has consulted with the government about the

timing of this motion, and the government has consented to the filing of a placeholder motion

within the time allotted by Rule 33, followed by a briefing schedule starting after its decision on

any retrial of the hung counts. In support of this motion, Defendant states as follows:

       1.       Defendant Mustafa Al-Imam was charged in a Superseding Indictment with

seventeen counts stemming from the attack on the U.S. Special Mission and CIA Annex in

Benghazi, Libya. After a four-week trial, a jury convicted Al-Imam of Count 16 (Maliciously

Injuring a Dwelling) and Count 1 (conspiracy to provide material support in the preparation or

carrying out of Count 16). The jury hung on the remaining counts, and the government requested

until July 17, 2019 to decide whether to retry Al-Imam on those counts.

       2.       If the government elects not to retry Al-Imam on the remaining counts, Al-Imam

would withdraw this motion and proceed to sentencing on Counts 1 and 16. However, if the

government elects to retry Al-Imam, he would respectfully request a briefing schedule for this

motion for a new trial on Counts 1 and 16, so that these counts could be included in any retrial.



                                                 1
            Case 1:17-cr-00213-CRC Document 264 Filed 06/27/19 Page 2 of 4



       3.       Pursuant to Rule 33, the interests of justice require a new trial on Counts 1 and 16.

Reasons the interest of justice require a new trial include, inter alia: (i) after returning a verdict

on Counts 1 and 16, the jury submitted a note indicating that it did not have a unanimous

understanding of the term “injure a dwelling,” which was the essence of the counts for which the

jury returned a verdict; (ii) the Court erroneously permitted the government to elicit opinion

testimony about the culpability of Ahmed Abu Khatallah for the charged attacks from a New

York Times reporter that was based entirely on hearsay, after initially sustaining a defense

objection to the same question; (iii) the government’s rebuttal closing contained misstatements of

testimony that, while mitigated by the Court’s instruction that the jury’s memory controls,

substantially prejudiced the defense due to the likely lack of jury memory from a long trial and

the inability of the defense to correct the record after rebuttal; (iv) the Court erroneously admitted

expert testimony about “site exploitation” by numerous militarily-trained fact witnesses under the

guise of background credentials, including hypothetical questions that are the hallmark of expert

testimony; (v) the government used unexpected testimony by Officer Anthony Marcano regarding

Al-Imam’s statements about General Khalifa Haftar to argue that Al-Imam was anti-American

and pro-extremist, which could have been countered by defense witnesses with factual knowledge

of pro-American individuals and militias, including Fathi al-Obeidi, that fought Haftar during the

relevant timeframe;1 (vi) the Court permitted the government to elicit extensive lay opinion

testimony about the beliefs, activities, and organizations of militia groups based on hearsay, while

preventing similar testimony from witness Roy Edwards; (vii) Agent Justin O’Donnell

prejudicially referred to an online picture of Al-Imam holding weapon at a February 17th Brigade


1
 This testimony was a surprise because the FBI 302 report of Al-Imam’s statements portrayed
Al-Imam was reporting on the views of Libyan residents, not expressing his personal opinions.
However, notes of the interview were too ambiguous to successfully confront Officer Marcano on
his claim that Al-Imam was expressing his personal view of Haftar and the United States.
                                                  2
            Case 1:17-cr-00213-CRC Document 264 Filed 06/27/19 Page 3 of 4



camp in response to a defense question regarding the personal observations of witness Ali Majrisi,

who had testified in a prior deposition that he had only seen Al Imam carry a weapon one time;

and (viii) the nature of the jury’s questions and verdicts suggest that the jury was not prepared to

make a finding that Count 16 was directed at U.S. nationals, which could have been a basis for the

jury to conclude that the conduct was not within the special maritime and territorial jurisdiction of

the United States, had the instructions been clearer on this requirement.

       4.       Cumulatively, the above issues, and others to be identified in post-trial briefing,

make it in the interest of justice to permit a retrial of Counts 1 and 16 along with any retrial of the

hung counts. Significantly, Al-Imam is not requesting a new trial on those counts alone, so there

would be no additional cost to the public or sacrifices by individual jurors that would result from

a new trial on Counts 1 and 16.

       5.       Since the government has several weeks to make a decision on a retrial, Al-Imam

respectfully requests that full briefing on this motion be permitted after the government’s

decision. This will preserve resources and prevent unnecessary briefing should the government

decide not to pursue a new trial on the hung counts, since Al-Imam would not seek a new trial

under Rule 33 on Counts 1 and 16 standing alone. The government consents to this procedure.

       WHEREFORE, for the foregoing reasons, Defendant Al-Imam respectfully requests a new

trial on Counts 1 and 16 if the government elects to retry the hung counts of the Superseding

Indictment, and respectfully requests a briefing schedule on this motion following the deadline for

the government’s decision on any retrial. A proposed order is attached.




                                                  3
        Case 1:17-cr-00213-CRC Document 264 Filed 06/27/19 Page 4 of 4



June 27, 2019                             Respectfully submitted,

                                          /s/ Matthew J. Peed
                                          Matthew J. Peed (D.C. Bar No. 503328)
                                          CLINTON & PEED
                                          777 Sixth St. N.W., 11th Floor
                                          Washington, DC 20001
                                          (202) 621-1828 (tel)
                                          (202) 204-6320 (fax)

                                          Counsel for Defendant Mustafa Al-Imam




                                      4
